WALDEN, Judge
(concurring in part, dissenting in part) :
I respectfully dissent from that portion of the majority judgment which affirms in*195sofar as it approves the appellant’s judgment and conviction of breaking and entering Carl’s Furniture Store with intent to commit a felony, to-wit: grand larceny. In my opinion the evidence, circumstantial as it was, was insufficient as a matter of law to show the defendant’s guilt beyond and to the exclusion of a reasonable doubt. 13 Fla.Jur., Evidence, §§ 417 and 435.